Exhibit 10.9

MORTGAGE

 

--------------------------------------------------------------------------------

THIS DOCUMENT SECURES FUTURE ADVANCES AND IS INTENDED

TO BE A FUTURE ADVANCE MORTGAGE, AS BOTH OF

THOSE PHRASES ARE DEFINED IN 1990 MICH. PUB. ACTS 348, AS AMENDED.

 

--------------------------------------------------------------------------------

THIS DOCUMENT COVERS FIXTURES AND IS INTENDED

FOR FILING WITH THE OAKLAND COUNTY, MICHIGAN

REGISTER OF DEEDS

 

--------------------------------------------------------------------------------

THIS MORTGAGE (this “Mortgage”) is made as of                     , 2007, by
Wheel to Wheel, LLC, an Indiana limited liability company (“Borrower”), having
its principal offices at 570 Executive Drive, Troy, Michigan 48083, in favor of
WB QT, LLC, a Delaware limited liability company, as Agent for the Lenders
(collectively, “Lender”), having its principal offices at Suite 300, 3033
Excelsior Boulevard, Minneapolis, Minnesota 55416.

RECITALS

A. Lender has lent, or agreed to lend, to Borrower the principal sum of thirty
million, six hundred thirty-seven thousand, five hundred dollars and no one
hundredths, ($30,637,500.00) (the “Loan”), to be repaid with interest thereon,
as evidenced by those certain Revolving Credit Notes and Term Notes
(collectively, the “Note”), a Credit Agreement between Borrower and Lender of
even date herewith (the “Credit Agreement”). The Note, the Credit Agreement and
any other Loan Document (as defined in the Credit Agreement) are each dated the
same date as this Mortgage, are hereby incorporated by reference, and, together
with this Mortgage, are sometimes collectively referred to as the “Loan
Documents”.

B. The Obligations secured by this Mortgage (the “Obligations”) are as follows:

(i) the principal amount of $30,637,500.00 or so much thereof as may be advanced
by Lender under the Note and pursuant to the Credit Agreement; plus



--------------------------------------------------------------------------------

(ii) interest on the amount advanced and unrepaid, at the interest rate or rates
provided in the Note; plus

(iii) all other amounts payable by Borrower and all other agreements of Borrower
under the Loan Documents as the same now exist or may hereafter be amended.

C. The Obligations shall mature on or before January     , 2010 (the “Maturity
Date”).

NOW, THEREFORE, Borrower, in consideration of Lender making the Loan, and to
secure the Loan and payment and performance of the Obligations, hereby grants,
bargains, sells, conveys, mortgages and warrants to Lender, its successors and
assigns, forever, with power of sale, and grants to Lender, its successors and
assigns, a security interest in, the following, all of which is called the
“Mortgaged Property”:

A. LAND AND IMPROVEMENTS

The land described in Exhibit A attached hereto and all mineral rights,
hereditaments, easements and appurtenances thereto (collectively the “Land”),
and all improvements and structures thereon (the “Improvements”); and

B. FIXTURES AND PERSONAL PROPERTY

All fixtures (the “Fixtures”), and all machinery, equipment and personal
property (collectively the “Personal Property”) now or hereafter located on, in
or under the Land and the Improvements, or usable in connection with the Land or
the Improvements, and which are owned by Borrower or in which Borrower has an
interest, including any construction and building materials stored on and to be
included in the Improvements, and also including those specific items, if any,
described in Exhibit B attached hereto, plus any repairs, replacements and
betterments to any of the foregoing and the proceeds and products thereof; and

C. LEASES AND RENTS

All rights of Borrower with respect to tenants or occupants now or hereafter
occupying any part of the Land or the Improvements, if any, including all leases
and licenses and rights in connection therewith, whether oral or written
(collectively the “Leases”), and, subject and pursuant to Act 210 of the Public
Acts of Michigan of 1953, as amended, and Act 228 of the Public Acts of
Michigan, as amended, as applicable, all rents, income, both from services and
occupation, royalties, revenues and payments, including prepayments and security
deposits, payments for the rental or sale or use of rooms, for goods sold or
leased, for food or beverage sold on or from the Land and the Improvements, for
any entertainment offered on the Land and the Improvements, for services
rendered, whether or not yet earned by performance, for the

 

-2-



--------------------------------------------------------------------------------

rental, sale or use of any equipment, from vending machines, and all payments
from any consumer credit/charge card organization, whether or not now existing
or owned or hereinafter credited or owed (collectively the “Rents”), which are
now or hereafter due or to be paid in connection with the Land, the
Improvements, the Fixtures or the Personal Property; and

D. GENERAL INTANGIBLES

All general intangibles of Borrower which relate to any of the Land, the
Improvements, the Fixtures, the Personal Property, the Leases or the Rents,
including proceeds of insurance and condemnation or conveyance of the Land and
the Improvements, accounts, trade names, contract rights, accounts receivable,
bank accounts and all rights of Borrower to any splits or divisions of land
permitted with respect to the Land; and

E. AFTER ACQUIRED PROPERTY AND PROCEEDS

All after acquired property similar to the property herein described and
conveyed which may be subsequently acquired by Borrower and used in connection
with the Land, the Improvements, the Fixtures, the Personal Property and other
property; and all cash and non-cash proceeds and products of all of the
foregoing property.

TO HAVE AND TO HOLD the same, and all estate therein, together with all the
rights, privileges and appurtenances thereunto belonging, to the use and benefit
of Lender, its successors and assigns, forever.

PROVIDED NEVERTHELESS, should Borrower pay and perform all the Obligations, then
these presents will be of no further force and effect, and this Mortgage shall
be satisfied by Lender, at the expense of Borrower.

BORROWER FURTHER agrees as follows:

ARTICLE I

AGREEMENTS

Section 1.1 Performance of Obligations; Incorporation by Reference. Borrower
shall pay and perform the Obligations. Time is of the essence hereof. All of the
covenants, obligations, agreements, warranties and representations of Borrower
contained in the Credit Agreement and the other Loan Documents (which include,
without limitation, covenants, obligations, agreements, warranties and
representations with respect to the maintenance and repair of the Mortgaged
Property, compliance with laws and regulations, including environmental laws and
regulations, pertaining to the Mortgaged Property, payment of taxes and
assessments levied against the Mortgaged Property, payment of utilities and
services supplied to the Mortgaged Property, procuring of insurance with respect
to the Mortgaged Property and payment of insurance premiums therefor, leasing of
the Mortgaged Property, and the use and application of insurance and
condemnation proceeds), and all of the terms and provisions thereof, are hereby
incorporated herein and made a part hereof by reference as if fully set forth
herein.

 

-3-



--------------------------------------------------------------------------------

Section 1.2 Further Assurances. If Lender requests, Borrower shall sign and
deliver and cause to be recorded as Lender shall direct any further mortgages,
instruments of further assurance, certificates and other documents as Lender
reasonably may consider necessary or desirable in order to perfect, continue and
preserve the Obligations and Lender’s rights, title, estate, liens and interests
under the Loan Documents. Borrower further agrees to pay to Lender, upon demand,
all costs and expenses incurred by Lender in connection with the preparation,
execution, recording, filing and refiling of any such documents, including
attorneys’ fees and title insurance costs.

Section 1.3 Sale, Transfer, Encumbrance. If Borrower sells, conveys, transfers
or otherwise disposes of, or encumbers, any part of its interest in the
Mortgaged Property, whether voluntarily, involuntarily or by operation of law,
unless allowed pursuant to Section 6.5 of the Credit Agreement, it will be a
default hereunder.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties:

Section 2.1 Ownership, Liens, Compliance with Laws. Borrower owns the Mortgaged
Property free from all liens and encumbrances except those listed on Exhibit A
attached hereto or the Permitted Liens as defined in the Credit Agreement (the
“Permitted Encumbrances”). All applicable zoning, environmental, land use,
subdivision, building, fire, safety and health laws, statutes, ordinances, codes
and regulations affecting the Mortgaged Property permit the current use and
occupancy thereof, and Borrower has obtained all consents, permits and licenses
required for such use.

Section 2.2 Use. The Mortgaged Property is not homestead property nor is it
agricultural property or in agricultural use.

ARTICLE III

DEFAULTS AND REMEDIES

Section 3.1 Events of Default. An Event of Default, as defined in the Credit
Agreement, shall constitute an Event of Default hereunder.

Section 3.2 Remedies. Upon the occurrence of an Event of Default described in
Section 7.1 of the Credit Agreement, all of the Obligations shall be accelerated
and become immediately due and payable without notice or declaration to
Borrower. Upon the occurrence of one or more other Events of Default, all of the
Obligations, at the option of Lender, shall be accelerated and become
immediately due and payable upon notice to Borrower. In either event, the
Obligations shall be due and payable without presentment, demand or further
notice of any kind. Lender shall have the right to proceed to protect and
enforce its rights by one or more of the following remedies:

 

  (A) LENDER SHALL HAVE THE RIGHT TO BRING SUIT either for damages, for specific
performance of any agreement contained in any Loan Document, or for the
enforcement of any other appropriate legal or equitable remedy.

 

-4-



--------------------------------------------------------------------------------

  (B) LENDER SHALL HAVE THE RIGHT TO IMMEDIATELY COMMENCE FORECLOSURE
PROCEEDINGS AGAINST THE MORTGAGED PROPERTY PURSUANT TO THE APPLICABLE LAWS,
Borrower to remain liable for any deficiency. Said sale may be as one tract or
otherwise, at the sole option of Lender. In the event of any sale of the
Mortgaged Property pursuant to any judgment or decree of any court or at public
auction or venue or otherwise in connection with the enforcement of any of the
terms of this Mortgage, Lender, its successors or assigns, may become the
purchaser, and for the purpose of making settlement for or payment of the
purchase price, shall be entitled to deliver over and use the Note and any
claims for interest accrued and unpaid thereon, together with all other sums,
with interest, advanced or secured hereby and unpaid hereunder, in order that
there may be credited as paid on the purchase price the total amount of the
Obligations then due, including principal and interest on the Note and all other
sums, with interest, advanced or secured hereby and unpaid hereunder or under
any of the other Loan Documents.

The commencement by Lender of foreclosure proceedings by advertisement or in
equity shall be deemed an exercise by Lender of its option set forth in
Section 3.2(A) to accelerate the due date of all sums secured hereby. Borrower
hereby grants power to Lender, in the event of the occurrence of an Event of
Default hereunder, to grant, bargain, sell, release and convey the Mortgaged
Property at public auction or vendue, and upon such sale to execute and deliver
to the purchaser(s) instruments of conveyance pursuant to the terms hereof and
to the applicable laws. Borrower acknowledges that the foregoing sentence
confers a power of sale upon Lender, and that upon an Event of Default this
Mortgage may be foreclosed by advertisement as described below and in the
applicable Michigan statutes. Borrower understands that upon an Event of
Default, Lender is hereby authorized and empowered to sell the Mortgaged
Property, or cause the same to be sold and to convey the same to the purchaser
in any lawful manner, including but not limited to that provided by Chapter 32
of the Revised Judicature Act of Michigan, entitled “Foreclosure of Mortgage by
Advertisement”, which permits Lender to sell the Mortgaged Property without
affording Borrower a hearing, or giving Borrower actual personal notice. The
only notice required under such Chapter 32 is to publish notice in a local
newspaper and to post a copy of the notice on the Mortgaged Property.

WAIVER: By conferring this power of sale upon Lender, Borrower, for itself, its
successors and assigns, after an opportunity for consultation with its legal
counsel, hereby voluntarily, knowingly and intelligently waives all rights under
the Constitution and Laws of the United States and under the Constitution and
Laws of the State of Michigan, both to a hearing on the right to exercise and
the exercise of the power of sale, and

 

-5-



--------------------------------------------------------------------------------

to notice except as required by the Michigan statute which provides for
Foreclosure of Mortgages by Advertisement. However, Borrower reserves the right
to timely contest the exercise of the power of sale by instituting suit against
Lender in the circuit court of the county in which the Mortgaged Property is
located or any other court of competent jurisdiction.

In the event of any sale of the Mortgaged Property by foreclosure, through suit
in equity, by publication or otherwise, the proceeds of any such sale shall be
applied in the following order of priority: (1) to all expenses incurred for the
collection of Borrower’s indebtedness and the foreclosure of this Mortgage,
including reasonable attorneys’ fees as are permitted by law; (2) to all sums
expended or incurred by Lender directly or indirectly in carrying out the
covenants and agreements of Borrower under this Mortgage, together with interest
thereon; (3) to all interest accrued under the Note; (4) to the principal
balance of the Note and the principal balance of any other indebtedness due from
Borrower to Lender; and (5) the surplus, if any, shall be paid to Borrower,
unless a court of competent jurisdiction decrees otherwise.

In order to facilitate Lender’s exercise of the rights, powers and remedies
granted above, Borrower hereby irrevocably appoints Lender its true and lawful
attorney to act in its name and stead for the purpose of effectuating any sale,
assignment, transfer or delivery authorized above, whether pursuant to the power
of sale granted herein or judicial foreclosure, and to execute and deliver all
such deeds, bills of sale, leases, assignments and other instruments as Lender
may deem necessary and appropriate. Notwithstanding the foregoing, if requested
by Lender or any purchaser from Lender, Borrower shall ratify and confirm any
such sale, assignment, transfer or delivery by executing and delivering to
Lender or such purchaser all appropriate deeds, bills of sale, lease assignments
and other instruments as may be designated in such request. Any purchaser at any
sale shall acquire good title to the property so purchased, free of the lien of
this Mortgage and subject to all rights of redemption in Borrower. The receipt
of the officer making the sale under judicial proceedings or of Lender shall be
sufficient discharge to the purchaser for the purchase money and such purchaser
shall not be responsible for the proper application thereof.

Borrower hereby waives, to the extent permitted by applicable law, the benefit
of all appraisement, valuation, stay, extension, exemption or redemption laws or
any so-called “Moratorium Laws” now existing or hereafter enacted. Borrower
hereby waives, to the extent permitted by applicable law, any and all rights of
the redemption from sale to which it may be entitled under the laws of the State
of Michigan, on behalf of Borrower and each and every person acquiring any
interest in, or title to, the Mortgaged Property described herein subsequent to
the date of this Mortgage, and on behalf of all other persons to the extent
permitted by law.

 

-6-



--------------------------------------------------------------------------------

  (C) LENDER SHALL HAVE THE RIGHT TO OBTAIN THE APPOINTMENT OF A RECEIVER OF THE
MORTGAGED PROPERTY at any time after the occurrence of an Event of Default.
Lender shall be entitled to the appointment of a receiver as a matter of right,
without notice and without giving bond to Borrower, and without regard to waste,
adequacy of the security or solvency of Borrower. The receiver shall collect
(until the Obligations are fully paid and satisfied and, in the case of a
foreclosure sale, during the entire redemption period) the Rents, and shall
manage the Mortgaged Property, execute leases within or beyond the period of the
receivership if approved by the court and apply all rents, profits and other
income collected by him in the following order:

 

  (i) to the payment of all reasonable fees of the receiver, if any, approved by
the court;

 

  (ii) to the payment when due of delinquent or current real estate taxes or
special assessments with respect to the Mortgaged Property, or the periodic
escrow for the payment of the same;

 

  (iii) to the payment when due of premiums for insurance of the type required
by the Credit Agreement, or the periodic escrow for the payment of the same;

 

  (iv) to the payment of all expenses for normal maintenance of the Mortgaged
Property; and

 

  (v) the balance to Lender to be applied to the Obligations, in such order as
Lender may elect.

Lender shall have the right, at any time and without limitation, to advance
money to the receiver to pay any part or all of the items which the receiver
should otherwise pay if cash were available from the Mortgaged Property and sums
so advanced, with interest at the highest rate allowed under the Notes (the
“Default Rate”), shall be secured hereby, or if advanced during the period of
redemption shall be part of the sum required to be paid to redeem from the sale.

In connection with Lender’s right to possession of the Mortgaged Property upon
an Event of Default, Borrower acknowledges that it has been advised that there
is a significant body of case law in Michigan which purportedly provides that in
the absence of a showing of waste of a character sufficient to endanger the
value of the premises, or other special factors, a mortgagor is entitled to
remain in possession of mortgaged premises, and to enjoy the income, rents and
profits therefrom, during the pendency of foreclosure proceedings and until the
expiration of the redemption period, even if the mortgage documents expressly
provide to the

 

-7-



--------------------------------------------------------------------------------

contrary. Borrower further acknowledges that it has been advised that Lender
recognizes the value of the security covered hereby is inextricably intertwined
with the effectiveness of the management, maintenance and general operation of
the Mortgaged Property, and that Lender would not make the loan secured hereby
unless it could be assured that it would have the right to take possession of
the Mortgaged Property in order to manage or to control management thereof, and
to enjoy the income, rents and profits therefrom, immediately upon the
occurrence of an Event of Default, notwithstanding that foreclosure proceedings
may not have been instituted, or are pending, or the redemption period may not
have expired. Accordingly, Borrower hereby knowingly, intelligently and
voluntarily waives all right to possession of the Mortgaged Property from and
after the occurrence of an Event of Default, upon demand for possession by
Lender, and Borrower agrees not to assert any objection or defense to Lender’s
request or petition to a court for possession. The rights hereby conferred upon
Lender have been agreed upon prior to any Event of Default hereunder and the
exercise by Lender of any such rights shall not be deemed to put Lender in the
status of a “mortgagee in possession”. Borrower acknowledges that this provision
is material to this transaction and that Lender would not make the loan secured
hereby but for this paragraph.

Borrower’s failure to pay taxes and/or assessments levied against the Mortgaged
Property, or any installment thereof, or any insurance premium for policies
covering the Mortgaged Property or any part thereof, shall constitute waste
(although the meaning of the term “waste” shall not be limited to such
nonpayment), as provided by Act No. 236 of the Public Acts of Michigan of 1961,
as amended, and shall entitle Lender to all remedies provided for therein.
Borrower further agrees to and does hereby consent to the appointment of a
receiver under such statute, should Lender elect to seek such relief thereunder.

 

  (D)

LENDER SHALL HAVE THE RIGHT TO COLLECT THE RENTS from the Mortgaged Property and
apply the same in the manner hereinbefore provided with respect to a receiver.
For that purpose, Lender may enter and take possession of the Mortgaged Property
and manage and operate the same and take any action which, in Lender’s judgment,
is necessary or proper to collect the Rents and to conserve the value of the
Mortgaged Property. Lender may also take possession of, and for these purposes
use, any and all of the Personal Property. The expense (including any receiver’s
fees, attorneys’ fees, costs and agent’s compensation) incurred pursuant to the
powers herein contained shall be secured by this Mortgage. Lender shall not be
liable to account to Borrower for any action taken pursuant hereto other than to
account for any Rents actually received by Lender.

 

-8-



--------------------------------------------------------------------------------

Enforcement hereof shall not cause Lender to be deemed a mortgagee in possession
unless Lender elects in writing to be a mortgagee in possession.

The assignment of Leases and Rents contained herein shall run with the land and
be good and valid as against Borrower and those claiming by, under or through
Borrower, from the date of this Mortgage, and shall be binding upon the tenants
and occupiers of the Mortgaged Property upon service of a copy of this Mortgage
together with a notice of default as required by statute. This assignment shall
continue to be operative during the foreclosure or any other proceedings taken
to enforce this Mortgage. In the event of a foreclosure sale which results in a
deficiency, this assignment shall stand as security during the redemption period
for the payment of such deficiency. Such assignment is given as collateral
security only and does not obligate Lender to perform any of the covenants or
undertakings required to be performed by Borrower in any leases or occupancy
agreements or arrangements.

Lender and its duly authorized agents shall be entitled to enter the Mortgaged
Property for the purpose of delivering any and all such notices and other
communications to the tenants and occupiers thereof as shall be necessary or
desirable in Lender’s discretion to exercise its rights hereunder, and Lender
and its agents shall have absolutely no liability to Borrower arising therefrom.
Lender shall not, however, be obligated to give any tenant or occupier of the
Mortgaged Property any notice by personal delivery and Lender may, in its sole
discretion, deliver all such notices and communications by ordinary first-class
U.S. mail, postage prepaid, or otherwise.

In the event that Borrower obstructs Lender in its efforts to collect the Rents
from the Mortgaged Property, or after requested by Lender, unreasonably refuses,
fails or neglects to assist Lender in collecting such Rents, Lender shall be
entitled to the appointment of a receiver of the Mortgaged Property and of such
Rents, with such powers as the court making such appointment may confer.

 

  (E) LENDER SHALL HAVE THE RIGHT TO ENTER AND TAKE POSSESSION of the Mortgaged
Property and manage and operate the same in conformity with all applicable laws
and take any action which, in Lender’s judgment, is necessary or proper to
conserve the value of the Mortgaged Property.

 

  (F)

LENDER SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED IN THE UNIFORM
COMMERCIAL CODE including the right to proceed under the Uniform Commercial Code
provisions governing default as to any Personal Property separately from the
real estate included within the Mortgaged Property, or to proceed as to all of
the Mortgaged Property in accordance with its rights and remedies in respect of
said real estate. If Lender should elect to proceed separately as to such
Personal Property, Borrower agrees to make such Personal Property available to
Lender at a place or places acceptable to Lender, and if any notification of
intended disposition of any of such Personal

 

-9-



--------------------------------------------------------------------------------

 

Property is required by law, such notification shall be deemed reasonably and
properly given if given at least seven (7) days before such disposition in the
manner hereinafter provided.

 

  (G) LENDER SHALL HAVE THE RIGHT TO FILE PROOF OF CLAIM and other documents as
may be necessary or advisable in order to have its claims allowed in any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceedings affecting Borrower, its creditors or
its property, for the entire amount due and payable by Borrower in respect of
the Obligations at the date of the institution of such proceedings, and for any
additional amounts which may become due and payable by Borrower after such date.

Each remedy herein specifically given shall be in addition to every other right
now or hereafter given or existing at law or in equity, and each and every right
may be exercised from time to time and as often and in such order as may be
deemed expedient by Lender and the exercise or the beginning of the exercise of
one right shall not be deemed a waiver of the right to exercise at the same time
or thereafter any other right. Lender shall have all rights and remedies
available under the law in effect now and/or at the time such rights and
remedies are sought to be enforced, whether or not they are available under the
law in effect on the date hereof.

Section 3.3 Expenses of Exercising Rights, Powers and Remedies. The reasonable
expenses (including any receiver’s fees, attorneys’ fees, appraisers’ fees,
environmental engineers’ and/or consultants’ fees, costs incurred for
documentary and expert evidence, stenographers’ charges, publication costs,
costs (which may be estimated as to items to be expended after entry of the
decree of foreclosure) of procuring all abstracts of title, continuations of
abstracts of title, title searches and examinations, title insurance policies
and commitments and extensions therefor, Torrens duplicate certificates of
title, UCC and chattel lien searches, and similar data and assurances with
respect to title as Lender may deem reasonably necessary either to prosecute any
foreclosure action or to evidence to bidders at any sale which may be had
pursuant to any foreclosure decree the true condition of the title to or the
value of the Mortgaged Property, and agent’s compensation) incurred by Lender
after the occurrence of any Event of Default and/or in pursuing the rights,
powers and remedies contained in this Mortgage shall be immediately due and
payable by Borrower, with interest thereon from the date incurred at the Default
Rate, and shall be added to the indebtedness secured by this Mortgage.

Section 3.4 Restoration of Position. In case Lender shall have proceeded to
enforce any right under this Mortgage by foreclosure, sale, entry or otherwise,
and such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely, then, and in every such case, Borrower and
Lender shall be restored to their former positions and rights hereunder with
respect to the Mortgaged Property subject to the lien hereof.

Section 3.5 Marshalling. Borrower, for itself and on behalf of all persons,
parties and entities which may claim under Borrower, hereby waives all
requirements of law relating to the marshalling of assets, if any, which would
be applicable in connection with the

 

-10-



--------------------------------------------------------------------------------

enforcement by Lender of its remedies for an Event of Default hereunder, absent
this waiver. Lender shall not be required to sell or realize upon any portion of
the Mortgaged Property before selling or realizing upon any other portion
thereof. Upon any foreclosure sale of the Mortgaged Property, the same may be
sold either as a whole or in parcels, as the Mortgagee may elect, and if in
parcels, the same may be divided as the Mortgagee may elect, and at the election
of the Mortgagee, may be offered first in parcels and then as a whole, that
offer producing the highest price for the entire property to prevail. Any law,
statutory or otherwise, to the contrary notwithstanding, the Mortgagor hereby
waives the right to require any such sale to be made in parcels or the right to
select such parcels.

Section 3.6 Waivers. No waiver of any provision hereof shall be implied from the
conduct of the parties. Any such waiver must be in writing and must be signed by
the party against which such waiver is sought to be enforced. The waiver or
release of any breach of the provisions set forth herein to be kept and
performed shall not be a waiver or release of any preceding or subsequent breach
of the same or any other provision. No receipt of partial payment after
acceleration of any of the Obligations shall waive the acceleration. No payment
by Borrower or receipt by Lender of a lesser amount than the full amount secured
hereby shall be deemed to be other than on account of the sums due and payable
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Lender may accept any check or payment without prejudice to Lender’s right to
recover the balance of such sums or to pursue any other remedy provided in this
Mortgage. The consent by Lender to any matter or event requiring such consent
shall not constitute a waiver of the necessity for such consent to any
subsequent matter or event.

Section 3.7 Lender’s Right to Cure Defaults. If Borrower shall fail to comply
with any of the terms of the Loan Documents with respect to the procuring of
insurance, the payment of taxes, assessments and other charges, the keeping of
the Mortgaged Property in repair, or any other term contained herein or in any
of the other Loan Documents, Lender may perform the same and make advances to
perform the same without releasing Borrower from any of the Obligations.
Borrower agrees to repay upon demand all sums so advanced and all sums expended
by Lender in connection with such performance, including without limitation
attorneys’ fees, with interest at the Default from the dates such advances are
made, and all sums so advanced and/or expenses incurred, with interest, shall be
secured hereby, but no such advance and/or incurring of expense by Lender, shall
be deemed to relieve Borrower from any default hereunder or under any of the
other Loan Documents, or to release Borrower from any of the Obligations. For
the purpose of carrying out the provisions of this Section, Borrower irrevocably
appoints Lender its attorney-in-fact, with full power of substitution, to
perform any such terms and to take such action as may be necessary, in the
judgment of Lender, to so perform. This power of attorney is coupled with an
interest and is irrevocable.

Section 3.8 Suits and Proceedings. Lender shall have the power and authority,
upon prior notice to Borrower, to institute and maintain any suits and
proceedings as Lender may deem advisable to (i) prevent any impairment of the
Mortgaged Property by any act which may be unlawful or by any violation of this
Mortgage, (ii) preserve or protect its interest in the Mortgaged Property, or
(iii) restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if, in the sole opinion of Lender, the enforcement of or compliance
with such enactment, rule or order might impair the security hereunder or be
prejudicial to Lender’s interest.

 

-11-



--------------------------------------------------------------------------------

Section 3.9 Prepayment. Upon any Event of Default hereunder and following the
acceleration of maturity as provided in this Mortgage, a tender of payment of
the amount necessary to satisfy the entire indebtedness secured hereby, made at
any time prior to the foreclosure sale by Borrower, or by anyone in behalf of
Borrower, shall constitute an evasion of the payment terms of the Note and shall
be deemed to be a voluntary prepayment thereunder, and any such payment, to the
extent permitted by law, will therefore include the premium required under the
prepayment privilege, if any, contained in the Note.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Binding Effect; Survival; Number; Gender. This Mortgage shall be
binding on and inure to the benefit of the parties hereto, and their respective
heirs, legal representatives, successors and assigns. All agreements,
representations and warranties contained herein or otherwise heretofore made by
Borrower to Lender shall survive the execution, delivery and foreclosure hereof.
The singular of all terms used herein shall include the plural, the plural shall
include the singular, and the use of any gender herein shall include all other
genders, where the context so requires or permits.

Section 4.2 Severability. The unenforceability or invalidity of any provision of
this Mortgage as to any person or circumstance shall not render that provision
unenforceable or invalid as to any other person or circumstance.

Section 4.3 Notices. Except as expressly provided otherwise in the Credit
Agreement, all notices and other communications provided to any party hereto
under this Mortgage shall be in writing and shall be given by personal delivery,
by mail, by reputable overnight courier, by telex or by facsimile and addressed
or delivered to it at its address set forth below or at such other address as
may be designated by such party in a notice to the other parties that complies
as to delivery with the terms of this Section 4.3. Any notice, if personally
delivered or if mailed and properly addressed with postage prepaid and sent by
registered or certified mail, shall be deemed given when received or when
delivery is refused; any notice, if given to a reputable overnight courier and
properly addressed, shall be deemed given two (2) business cays after the date
on which it was sent, unless it is actually received sooner by the named
addressee; and any notice, if transmitted by telex or facsimile, shall be deemed
given when received (answer back confirmed in the case of telexes and receipt
confirmed in the case of telecopies). Lender may, but, except as specifically
provided herein, shall not be required to, take any action on the basis of any
notice given to it by telephone, but the giver of any such notice shall promptly
confirm such notice in writing or by telex or facsimile, and such notice will
not be deemed to have been received until such confirmation is deemed received
in accordance with the provisions of this Section set forth above. If such
telephonic notice conflicts with any such confirmation, the terms of such
telephonic notice shall control.

 

-12-



--------------------------------------------------------------------------------

If to Borrower:    Wheel to Wheel, LLC    570 Executive Drive    Troy, Michigan
48083    Attn:                                                          Telecopy
No.                                         If to Lender:    WB QT, LLC    3033
Excelsior Boulevard    Suite 300    Minneapolis, Minnesota 55416    Attn:
                                                         Telecopy No.
                                       

Section 4.4 Applicable Law. This Mortgage shall be construed and enforceable in
accordance with, and be governed by, the internal laws of the State of
Minnesota, without regard to principles of conflict of laws but giving effect to
federal laws of the United States applicable to national banks; except that the
laws of the State of Michigan shall apply to all matters affecting or relating
to the creation, perfection and priority of the liens and security interests
under this Mortgage, and to foreclosure and the other provisions of this
Mortgage relating to the enforcement of the rights and remedies of the Lender.
If any provision of this Mortgage is inconsistent with any provision of the
statues or common law of the State of Michigan governing the foreclosure of this
Mortgage (collectively, the “Foreclosure Laws”), the provisions of the
Foreclosure Laws shall, to the extent of the inconsistency, take precedence over
the inconsistent provisions of this Mortgage, but shall not invalidate or render
unenforceable any other provision of this Mortgage that can be construed in a
manner consistent with the Foreclosure Laws.

Section 4.5 Effect. This Mortgage is in addition and not in substitution for any
other guarantees, covenants, obligations or other rights now or hereafter held
by Lender from any other person or entity in connection with the Obligations.

Section 4.6 Assignability. Lender shall have the right to assign this Mortgage,
in whole or in part, or sell participation interests herein, to any person
obtaining an interest in the Obligations.

Section 4.7 Headings. Headings of the Sections of this Mortgage are inserted for
convenience only and shall not be deemed to constitute a part hereof.

Section 4.8 Fixture Financing Statement. This Mortgage shall be deemed to be a
fixture financing statement within the meaning of the Minnesota Uniform
Commercial Code and for such purpose, the following information is given:

 

-13-



--------------------------------------------------------------------------------

a.    Name and address of Debtor:  

Wheel to Wheel, LLC

570 Executive Drive

Troy, Michigan 48083

          Attn:  

 

b.    Type of organization:   Limited Liability Company c.    Jurisdiction of
organization:   Indiana   d.    Organization ID No.:   2003102400053 e.    Name
and address of Secured Party:   WB QT, LLC 3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416      Attn:  

 

f.   

Description of the types (or items)

of property covered by this

Financing Statement:

  See Granting Clauses on pages 2-3 above g.   

Description of real estate to

which the collateral is attached or

upon which it is or will be located:

  See Exhibit A hereto h.   

Record owner of real estate to

which the collateral is attached or

upon which it is or will be located:

               

Some of the above-described collateral is or is to become fixtures upon the
above-described real estate and this Financing Statement is to be filed for
record in the public real estate records.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Mortgage as of the date first
written above.

 

Witnessed by:     Wheel to Wheel, LLC, an Indiana       limited liability
company

 

    Name:  

 

    Name:  

/s/ Kenneth R. Lombardo

      Title:   General Counsel

 

      Name:  

 

     

 

STATE OF                                                                      

   

)

     

) ss.

 

COUNTY OF                                                                  

   

)

 

The foregoing instrument was acknowledged before me in                     
County,                     on this      day of                     , 2007, by
                                        , the                                 
of Wheel to Wheel, LLC, an Indiana limited liability company, on behalf of said
company.

 

                                              
                                                                   
                                                      
                           , Notary Public    

                                              County,
                                             

Acting in                                      County,
                                    

My Commission Expires:                                         
                     

       

 

THIS INSTRUMENT WAS PREPARED BY,

AND WHEN RECORDED SHOULD BE

RETURNED TO:

Dorsey & Whitney LLP (RMH)

50 South Sixth Street, Suite 1500

Minneapolis, MN 55402-1498

  

ADDRESS OF BORROWER/

MORTGAGOR:

Quantum Fuel Systems Technologies

  Worldwide, Inc.

570 Executive Drive

Troy, MI 48083



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description (Granting Clause A)

The real estate situated in the City of Troy, Oakland County, Michigan,
described as:

Lot 13 and the South 63 feet of Lot 12, ROBBINS EXECUTIVE PARK EAST, according
to the plat thereof as recorded in liber 130, pages 15, 16 and 17, of Plats,
Oakland County Records.

Parcel Identification No. 20-36-326-032

Commonly known as: 570 Executive Drive.

Permitted Encumbrances (Section 2.1)

1. Subject to the terms and conditions of Settlement Agreement recorded
October 2, 1989 in Liber 11088, page 341.

2. Ten foot easement over the front of said lot for sanitary sewer as shown on
the recorded plat.

3. Building and use restrictions and other terms, covenants and conditions, but
deleting any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604 (c), disclosed by instrument recorded in Liber
5624, Page 322.



--------------------------------------------------------------------------------

EXHIBIT B

List of Personal Property (Granting Clause B)

See attached list